Lows, J.
In this Court the appellants make three points.
First. That it was not competent for the Court below to decree a foreclosure without securing to the defendant the right of a twelve months’ redemption under the law. This point is held against them in the cases of Kramer v. Rebman, 9 Iowa, 114, and Stoddard v. Hays et ux., 12 Iowa, 576.
Second. That the Court erred in decreeing that the defendants deliver immediate possession of the premises to plaintiff. This ruling is sustained by the authority of the case, Thatcher v Haun et al., 12 Iowa, 303; White v. Hampton et al., 13 Id., 259.
Third. That the Court erred in decreeing costs against defendants, without discriminating as to which one of the defendants shall pay the costs. This point is. abandoned in argument and could not be made for the first time in this Court. The judgment below is
Affirmed.